Exhibit 10.64

 

2005 FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT

 

WHEREAS, Nicholas L. Teti (“Executive”) is currently employed by Inamed
Corporation (the “Corporation”) as its President, Chief Executive Officer, and
Chairman pursuant to an employment agreement dated October 18, 2004 (the
“Agreement”); and

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
certain recent changes in the Federal income tax laws enacted as part of the
American Jobs Creation Act of 2004 could adversely impact the benefits the
Company intended to confer on the Executive under the Agreement; and

 

WHEREAS, the Board has determined that the Agreement must be amended to address
these legal changes, effective as of December 14, 2005.

 

Accordingly, the parties agree as follows:

 

1.                                       Article 8 of the Agreement is amended
by the addition of the following new Section 8.7:

 

Notwithstanding the foregoing, the Company shall have the authority to delay the
payment of any such amount payable under Sections 8.3 and 8.4 to the extent it
deems necessary or appropriate to comply with Section 409A(a)(2)(B)(i) of the
Code (relating to payments made to certain “key employees” of certain
publicly-traded companies) and in such event, any such amounts to which the
Executive would otherwise be entitled during the six (6) month period
immediately following the Executive’s separation from service will be paid on
the first business day following the expiration of such six (6) month period.

 

2.                                       Section 9.2 of the Agreement is
restated in its entirety to read as follows:

 

Change in Control Payments.  In the event of a Change in Control, Executive
shall be entitled, in lieu of any other compensation and benefits whatsoever
under Section 8 or otherwise and regardless of whether his employment with the
Corporation terminates, to:

(a)                                  an amount equal to three (3) times his
annual Base Salary at the time of the Change in Control, which shall be paid out
in a single lump-sum payment; and

(b)                                 any annual bonus and other incentive
compensation payments awarded but not yet paid as of the date of the Change in
Control.

 

3.                                       Section 9.3 of the Agreement is amended
by deleting subsection (b) in its entirety.

 

4.                                       Article 9 of the Agreement is hereby
amended by the addition of the following new Section 9.4; the subsequent
sections within Article 9 shall be renumbered accordingly.

 

Termination by the Corporation Without Cause or by the Executive for Good Reason
After a Change in Control.  If within twelve (12) months following a Change in
Control, the Executive’s employment is terminated by the Corporation without
Cause or by the Executive for Good Reason, the Executive shall be entitled to:

 

--------------------------------------------------------------------------------


 

(a)                                  payment of his Base Salary at the rate in
effect at the time of his termination through the date of termination of
employment;

(b)                                 reimbursement of expenses incurred but not
paid prior to such termination of employment; and

(c)                                  continuation of participation in the
Corporation’s group medical, dental and life insurance plans according to the
terms and provisions of such plans and programs during the Post-Employment
Period for up to twenty-four (24) months or until the date on which the
Executive first becomes eligible for substantially equivalent insurance coverage
provided by any other entity following termination of employment by the
Corporation.

 

Except as otherwise provided in this 2005 First Amendment, the Agreement is
hereby ratified and confirmed in all respects.  This 2005 First Amendment shall
be effective as of December 14, 2005.

 

INAMED CORPORATION:

 

NICHOLAS L. TETI:

 

 

 

 

 

 

/s/ Joseph A. Newcomb

 

 

/s/ Nicholas L. Teti

 

Joseph A. Newcomb

 

Nicholas L. Teti

Executive Vice President, Secretary and General Counsel

 

Chairman, President & Chief Executive
Officer

 

 

 

Date: December 14, 2005

 

Date: December 14, 2005

 

--------------------------------------------------------------------------------

 